Title: General Orders, 22 May 1782
From: Washington, George
To: 


                        
                            Head. Quarters Newburgh Wednesday 22. May 82.
                            Parole C. Signs.
                        
                        At a General Court Martial held in Albany the sixth day of May instant by order of Col. Tupper whereof Major
                            William Scott is President, was Tried. Shem Kentfield soldier in the first New Hamshire Regiment "For desertion and
                            bearing Arms in the service of the King of Great Britain against these United states."
                        
                        The Court having duly considered the charges, with the circumstances for and against the Prisoner, are
                            unanimously of Opinion that the prisoner Shem Kentfield is guilty of the charges exhibited against him being a breach of
                            Art. first sect. 6 of the Articles of War and do sentence him to suffer Death, by Hanging by the Neck untill he is dead.
                        The Commander in Chief approves the sentence of the above Court Martial and orders it to be put into
                            execution at such time and place as may be ordered by the officer commanding at Albany.
                    